                                           Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8       ABRAHAM A.,1                                       Case No. 19-cv-04350-RMI
                                   9                     Plaintiff,
                                                                                              ORDER ON CROSS-MOTIONS FOR
                                  10              v.                                          SUMMARY JUDGMENT
                                  11       ANDREW M. SAUL,                                    Re: Dkt. Nos. 15, 17
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff, seeks judicial review of an administrative law judge (“ALJ”) decision denying his

                                  15   application for disability insurance benefits under Title II of the Social Security Act. Plaintiff’s

                                  16   request for review of the ALJ’s unfavorable decision was denied by the Appeals Council, thus, the

                                  17   ALJ’s decision is the “final decision” of the Commissioner of Social Security which this court

                                  18   may review. See 42 U.S.C. §§ 405(g), 1383(c)(3). Both parties have consented to the jurisdiction

                                  19   of a magistrate judge (dkts. 9 & 10), and both parties have moved for summary judgment (dkts. 15

                                  20   & 17). For the reasons stated below, Plaintiff’s motion for summary judgment is granted, and

                                  21   Defendant’s motion is denied.

                                  22                                          LEGAL STANDARDS

                                  23           The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

                                  24   conclusive.” 42 U.S.C. § 405(g). A district court has a limited scope of review and can only set

                                  25   aside a denial of benefits if it is not supported by substantial evidence or if it is based on legal

                                  26   error. Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). The phrase

                                  27
                                       1
                                  28    Pursuant to the recommendation of the Committee on Court Administration and Case Management of the
                                       Judicial Conference of the United States, Plaintiff’s name is partially redacted.
                                           Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 2 of 14




                                   1   “substantial evidence” appears throughout administrative law and directs courts in their review of

                                   2   factual findings at the agency level. See Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

                                   3   Substantial evidence is defined as “such relevant evidence as a reasonable mind might accept as

                                   4   adequate to support a conclusion.” Id. at 1154 (quoting Consol. Edison Co. v. NLRB, 305 U.S.

                                   5   197, 229 (1938)); see also Sandgathe v. Chater, 108 F.3d 978, 979 (9th Cir. 1997). “In

                                   6   determining whether the Commissioner’s findings are supported by substantial evidence,” a

                                   7   district court must review the administrative record as a whole, considering “both the evidence

                                   8   that supports and the evidence that detracts from the Commissioner’s conclusion.” Reddick v.

                                   9   Chater, 157 F.3d 715, 720 (9th Cir. 1998). The Commissioner’s conclusion is upheld where

                                  10   evidence is susceptible to more than one rational interpretation. Burch v. Barnhart, 400 F.3d 676,

                                  11   679 (9th Cir. 2005).

                                  12                                        PROCEDURAL HISTORY
Northern District of California
 United States District Court




                                  13           On April 5, 2016, Plaintiff filed an application for disability insurance benefits, alleging an

                                  14   onset date of November 5, 2015. See Administrative Record “AR” at 15.2 As set forth in detail

                                  15   below, the ALJ found Plaintiff not disabled and denied the application on August 15, 2018. Id. at

                                  16   15-26. The Appeals Council denied Plaintiff’s request for review on May 23, 2019. See id. at 1-4.

                                  17   Thereafter, on July 29, 2019, Plaintiff sought review in this court (dkt. 1), contending that the

                                  18   ALJ’s improper rejection of his testimony and his treating physician’s opinion compounded to

                                  19   infect the ALJ’s Step Four determination rendering it erroneous. See Pl.’s Mot. (dkt. 15) at 6.

                                  20   Defendant contends that the ALJ properly evaluated the evidence in question, but that if the court

                                  21   disagrees and finds error in this regard, the proper remedy would be a remand for further

                                  22   proceedings. See Def.’s Mot. (dkt. 17) at 8-18.

                                  23                            SUMMARY OF THE RELEVANT EVIDENCE

                                  24           Plaintiff was born in 1954, and was 60 years old at the time of his alleged onset date. See

                                  25   Pl.’s Mot. (dkt. 15) at 8. Plaintiff alleges disability based on osteoarthritis and total knee

                                  26   replacements in both legs, degenerative disc disease of the lumbar spine with radiculopathy (a

                                  27
                                       2
                                  28    The AR, which is independently paginated, has been filed in several parts as a number of attachments to
                                       Docket Entry #14. See (dkts. 14-1 through 14-32).
                                                                                           2
                                          Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 3 of 14




                                   1   range of symptoms produced by the pinching of a nerve root in the spinal column), carpal tunnel

                                   2   syndrome, and diabetes. Id. In November of 2015, Plaintiff suffered a fall while working atop an

                                   3   eight-foot ladder; in the course of the fall, Plaintiff’s legs became entangled within the rungs of the

                                   4   ladder, causing him and the ladder to fall together backwards to the ground with the ladder landing

                                   5   on top of him. AR at 974. As a result of this fall, Plaintiff’s lower back pain increased and began to

                                   6   occasionally radiate to his left lower thigh. Id. After the onset of these conditions, in 2016 and

                                   7   2017, Plaintiff’s attempts at going back to work were unsuccessful because he quickly found that

                                   8   he was unable to tolerate the pain in his back and legs. Pl.’s Mot. (dkt. 15) at 9. Each time Plaintiff

                                   9   attempted to return to work, the pain worsened; initially, he found himself unable to walk for long

                                  10   periods of time, and eventually, the pain worsened to the point where he was even unable to stand

                                  11   and walk long enough to shop for groceries, and was forced to use an electric cart at the grocery

                                  12   store. Id. By 2020, Plaintiff was no longer even able to drive or do household chores, and rarely
Northern District of California
 United States District Court




                                  13   ventures to even leave his home. Id.

                                  14   Medical Evidence

                                  15          Plaintiff has had a long history of pain in both knees rooted in degenerative arthritis. AR at

                                  16   674, 680. His orthopedic surgeon, Paul Brant Harradine M.D., noted in August of 2016 (the date

                                  17   on which Plaintiff’s total right knee replacement operation was performed) that “[t]he patient has

                                  18   over the last several years had progressive limitations of function and pain . . . [and] has failed

                                  19   conservative measures including physical therapy, injections, anti-inflammatories, and assistive

                                  20   devices.” Id. In advance of the knee replacement surgeries, Plaintiff was warned that the success

                                  21   of the operations depended, in part, on the mechanical devices which were going to be implanted

                                  22   and that such devices can fail or malfunction, in which case they would need to be repaired or

                                  23   replaced; thus, there would be no guarantee as to their longevity in that they could very well fail

                                  24   prematurely. Id. That said, Plaintiff’s knees were “replaced” in the following fashion. After a

                                  25   midline incision on the surface of the knee, “[a] drill hole was made in the intramedullary canal to

                                  26   accept the intramedullary alignment device . . . [and] [t]he distal femur was pinned at 3 degrees of

                                  27   external rotation.” Id. at 675. Thereafter, Plaintiff’s leg was quite literally disassembled at the knee

                                  28   and the distal femur was cut for 5 degrees such as to be resized in order to allow for a properly
                                                                                          3
                                          Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 4 of 14




                                   1   sized cutting block to be pinned to the bone. Id. Plaintiff’s tibia was similarly cut in order to

                                   2   remove a 10 mm portion from its lateral facet such that it too could be resized in order to have a

                                   3   cutting block pinned to its proximal facet. Id. Plaintiff’s tibia was then “reamed and broached” in

                                   4   order to accept the final prosthesis, while his patella was “prepared for a size 35 button.” Id.

                                   5   Thereafter, the cut fragments from Plaintiff’s femur and tibia were washed out and the cut bone

                                   6   surfaces were pressurized and fortified with a high viscosity cement, while a 35 mm polyethylene

                                   7   button was simultaneously cemented onto his patella, in addition to other hardware that was fixed

                                   8   onto various facets of the knee joint. Id. His knee was then brought out to full extension in order to

                                   9   allow for the cement to harden; and, after the excess cement was scraped off with a specialized

                                  10   instrument, the knee was “copiously irrigated,” the skin was closed with staples, and a sterile

                                  11   dressing was applied. Id. Due to the history of osteoarthritis in both knees, Plaintiff underwent a

                                  12   total knee replacement surgery in his other knee as well. See id. at 19.
Northern District of California
 United States District Court




                                  13          In addition to Plaintiff’s knees, he has been repeatedly diagnosed with degenerative disc

                                  14   disease and radiculopathy of the lumbar spine. See id. at 961. In this regard, MRI imaging from

                                  15   2006 showed “[f]ar lateral disc protrusion at L4-5 out to the right, which impinges the foramen

                                  16   more . . . the deformity should correlate with a right L4 radiculopathy.” Id. Nine years later, MRI

                                  17   imaging from December of 2015 showed that Plaintiff’s lumbar deformities had migrated in both

                                  18   directions up and down his spine, as imaging now also showed “L3-4 broad central and right

                                  19   paracentral disc extrusion with moderated to severe spinal canal stenosis . . . [where the] disc

                                  20   herniation appears edematous and may be acute in nature . . . [coupled with] moderate narrowing

                                  21   of the neural foramina at L3-4.” Id. Further down the spine, at L5-S-1, Plaintiff’s spine showed

                                  22   “mild to moderate spinal stenosis due to disc bulging and moderate facet arthrosis [with] epidural

                                  23   lipomatosis at this level and moderate narrowing of the neural foramina.” Id. As to the original

                                  24   problem site, the L4-5 impingement that was first identified in 2006, those vertebrae now showed

                                  25   “moderate to severe facet arthrosis and disc bulging [with] moderate spinal stenosis and

                                  26   moderated narrowing of the neural foramina at L4-5.” Id. The upshot of all of this can be reduced

                                  27   to the objective findings as observed by Plaintiff’s treating physician, Yu Zhao M.D., to the effect

                                  28   that Plaintiff’s spine is limited to a 25% range of motion, “guarded with pain”; that even lifting his
                                                                                          4
                                          Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 5 of 14




                                   1   toes or heels causes axial pain in his lumbar spine; and that his spinal deformities result in pain

                                   2   and a slowed gait when Plaintiff attempts to ambulate. Id.

                                   3   Treating Physician Opinion Evidence

                                   4          For these reasons, Dr. Zhao opined in March of 2016 that Plaintiff’s conditions have

                                   5   caused him to suffer a number of physical limitations that would require the following restrictions:

                                   6   that he stand no more than 5 cumulative minutes per hour; that he walk no more than 5 cumulative

                                   7   minutes per hour; that he avoid the use of scaffolds and heights; and that he should lift, carry, or

                                   8   pull no more than 5 pounds. Id. at 525. Eight months later, in November of 2016, Dr. Zhao

                                   9   ordered that Plaintiff should be placed on a series of permanent modified-activity restrictions,

                                  10   which would be equally applicable to workplace activities as well as daily living activities. Id. at

                                  11   961. In this regard, Dr. Zhao permanently restricted Plaintiff to: (1) avoid prolonged sitting; (2)

                                  12   avoid carrying objects away from the body; (3) avoid twisting maneuvers; (4) stand for no more
Northern District of California
 United States District Court




                                  13   than 5 cumulative minutes per hour; (5) walk for no more than 5 cumulative minutes per hour; (6)

                                  14   never use scaffolds or work at heights; and (6) avoid lifting, carrying, pushing, or pulling of

                                  15   objects that weigh in excess of five pounds. Id. at 961-62.

                                  16   Non-Examining Consultants

                                  17            In October of 2016, A. Capeda M.D., a non-examining state agency consultant reviewed a

                                  18   series of records and opined that Plaintiff would be capable of work at the medium exertional

                                  19   level. Id. at 65. Initially, it should be noted that it appears that Dr. Capeda was unaware of the

                                  20   above-discussed restrictions formulated by Dr. Zhao because Dr. Capeda noted that “[t]here is no

                                  21   indication that there is medical or other opinion evidence.” Id. at 64. Thus, for the 12-month

                                  22   period following June 13, 2017, Dr. Capeda expressed the following opinions: that Plaintiff can

                                  23   occasionally (up to 33% of an 8-hour workday) lift and carry 50 pounds; that he can frequently (up

                                  24   to 66% of an 8-hour workday) lift and carry 25 pounds; that he can stand and walk for about 6

                                  25   hours during a normal workday; that he can sit for a total of 6 hours during a normal workday; that

                                  26   he can frequently crouch, stoop, bend, kneel, balance, and climb ramps and stairs; and, that he

                                  27   could occasionally crawl, as well as climb ladders, scaffolds, and ropes. Id. at 64-65. Thereafter, in

                                  28   January of 2017, Leslie E. Arnold M.D., another non-examining state agency consultant reviewed
                                                                                          5
                                          Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 6 of 14




                                   1   Plaintiff’s records and rendered an opinion which concurred with the limitations expressed by Dr.

                                   2   Capeda. See id. at 74-76. Dr. Arnold, on the other hand, was able to review the medical records

                                   3   containing Dr. Zhao’s opinions and prescribed restrictions, but Dr. Arnold was unpersuaded and

                                   4   concluded that Dr. Zhao’s “opinion is without substantial support from other evidence of record,

                                   5   which renders it less persuasive.” Id. at 77.

                                   6   Hearing Testimony

                                   7           On March 30, 2018, Plaintiff and his attorney, as well as a vocational expert (“VE”)

                                   8   appeared before the ALJ for a hearing on the claim. Id. at 33-58. At the outset, Plaintiff described

                                   9   his former profession as that of a commercial electrician, in the course of which he would spend

                                  10   most of his time atop ladders while installing a variety of electrical housings, pipes, rigid conduits,

                                  11   and various fixtures – lifting objects that sometimes weigh in excess of 100 pounds. Id. at 38-39.

                                  12   Plaintiff, his lawyer, and the ALJ then engaged in an extensive discussion about the various
Northern District of California
 United States District Court




                                  13   unsuccessful work attempts, and short-term employment, in which Plaintiff had engaged during

                                  14   the period between 2016 and 2017. Id. 39-47. When asked why he eventually stopped even trying

                                  15   to engage in this type of work, Plaintiff noted that his pain had become unbearable. Id. at 48.

                                  16   When asked why he even bothered to engage in these short-term and unsuccessful attempts at

                                  17   returning to the workplace in 2016 and 2017, Plaintiff responded, “[b]ecause I was about to lose

                                  18   my house that I inherited, but I didn’t want to - - I had to take these jobs. I didn’t want to take

                                  19   these jobs, but I had to because I was going to lose my house.” Id. at 49. When asked to detail the

                                  20   particulars of his aches and pains, Plaintiff noted his lower back and his knees, stating that “I

                                  21   couldn’t walk. I’d be - - I’d always have to be sitting down or can’t walk . . . It took me forever

                                  22   just to leave the job site to go to my car because I couldn’t walk.” Id. at 49-50. Plaintiff then added

                                  23   that at certain job sites, “[s]ometimes they have subassembly jobs, where I’d sit there and build the

                                  24   parts,” but that the opportunities for such jobs were quite limited. Id. at 50. Thereafter, it became

                                  25   clear to Plaintiff that he could no longer function as an electrician when, in the course of an

                                  26   unsuccessful work attempt during 2017, he found that, “it took me almost an hour to walk to my

                                  27   car sometimes . . . [and] [b]y the time I got to my car, I just wanted to die.” Id. at 51. Plaintiff

                                  28   concluded his testimony by relating that on a typical day he is relegated to staying in bed virtually
                                                                                           6
                                           Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 7 of 14




                                   1   all day, and that he rarely even leaves the house. Id. at 52-53.

                                   2           With that, the ALJ asked the VE to opine whether a hypothetical person of Plaintiff’s age,

                                   3   education, and experience could perform Plaintiff’s past relevant work as an assembler / wirer if

                                   4   the individual were able to: occasionally lift and carry 50 pounds; frequently lift and carry 25

                                   5   pounds; sit, stand, and walk six hours in an eight-hour work day with normal breaks; frequently

                                   6   balance, stoop, kneel, crouch, and occasionally crawl. Id. at 55. The VE answered in the

                                   7   affirmative but with a caveat – such a person would not be able to function as an electrician in the

                                   8   construction industry, but such a person could function as an assembler / wirer. Id. at 55-56. With

                                   9   that, the ALJ invited Plaintiff’s counsel to question the VE, however, Plaintiff’s counsel declined.

                                  10   Id. at 57.

                                  11        THE FIVE STEP SEQUENTIAL ANALYSIS FOR DETERMINING DISABILITY

                                  12           A person filing a claim for social security disability benefits (“the claimant”) must show
Northern District of California
 United States District Court




                                  13   that he has the “inability to do any substantial gainful activity by reason of any medically

                                  14   determinable physical or mental impairment” which has lasted or is expected to last for twelve or

                                  15   more months. See 20 C.F.R. §§ 416.920(a)(4)(ii), 416.909.3 The ALJ must consider all evidence in

                                  16   the claimant’s case record to determine disability (see id. § 416.920(a)(3)), and must use a five-

                                  17   step sequential evaluation process to determine whether the claimant is disabled (see id. §

                                  18   416.920). “[T]he ALJ has a special duty to fully and fairly develop the record and to assure that

                                  19   the claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

                                  20           Here, the ALJ set forth the applicable law under the required five-step sequential

                                  21   evaluation process. AR at 16-17. At Step One, the claimant bears the burden of showing he has not

                                  22   been engaged in “substantial gainful activity” since the alleged date on which the claimant became

                                  23   disabled. See 20 C.F.R. § 416.920(b). If the claimant has worked and the work is found to be

                                  24   substantial gainful activity, the claimant will be found not disabled. See id. The ALJ found that

                                  25   Plaintiff meets the insured status requirements of the Social Security Act through September 30,

                                  26
                                  27   3
                                        The regulations for supplemental security income (Title XVI) and disability insurance benefits (Title II)
                                  28   are virtually identical though found in different sections of the CFR. For the sake of convenience, the court
                                       will generally cite to the SSI regulations herein unless noted otherwise.
                                                                                             7
                                          Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 8 of 14




                                   1   2020, and that he had not engaged in substantial gainful activity since the alleged onset date. AR at

                                   2   17. At Step Two, the claimant bears the burden of showing that he has a medically severe

                                   3   impairment or combination of impairments. See 20 C.F.R. § 416.920(a)(4)(ii), (c). “An

                                   4   impairment is not severe if it is merely ‘a slight abnormality (or combination of slight

                                   5   abnormalities) that has no more than a minimal effect on the ability to do basic work activities.’”

                                   6   Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)). At Step

                                   7   Two, the ALJ found that Plaintiff suffered from the following severe impairments: osteoarthritis in

                                   8   both knees; status post bilateral knee replacements; degenerative disc disease of the lumbar spine

                                   9   with radiculopathy; and, diabetes. Id. at 19-20. However, the ALJ determined that Plaintiff’s

                                  10   carpal tunnel syndrome was non-severe because of the finding that it does not cause more than

                                  11   minimal functional limitations. Id. at 19.

                                  12          At Step Three, the ALJ compares the claimant’s impairments to the impairments listed in
Northern District of California
 United States District Court




                                  13   appendix 1 to subpart P of part 404. See 20 C.F.R. § 416.920(a)(4)(iii), (d). The claimant bears the

                                  14   burden of showing his impairments meet or equal an impairment in the listing. Id. If the claimant

                                  15   is successful, a disability is presumed and benefits are awarded. Id. If the claimant is unsuccessful,

                                  16   the ALJ assesses the claimant’s residual functional capacity (“RFC”) and proceeds to Step Four.

                                  17   See id. § 416.920(a)(4)(iv), (e). Here, the ALJ found that Plaintiff did not have an impairment or

                                  18   combination of impairments that met or medically equaled the severity of any of the listed

                                  19   impairments. AR at 20. Next, the ALJ determined that Plaintiff retained the RFC to perform work

                                  20   at the medium exertional level with the following exceptions: that he can lift or carry up to 50

                                  21   pounds occasionally, and up to 25 pounds frequently; that he can sit, stand, or walk for six hours

                                  22   in an eight hour workday with normal breaks; that he can frequently climb ramps and stairs; that

                                  23   he can occasionally climb ladders, ropes, or scaffolds; that he can frequently balance, stoop, kneel,

                                  24   and crouch; and, that he can occasionally crawl. Id. at 20

                                  25          At Step Four, the ALJ determined that Plaintiff is able to perform his past relevant work as

                                  26   an industrial assembler / wirer because that job does not require the performance of work-related

                                  27   activities precluded by Plaintiff’s RFC. Id. at 25. Thus, the ALJ then concluded that Plaintiff had

                                  28   not been under a disability since November 5, 2015. Id. at 26.
                                                                                         8
                                           Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 9 of 14




                                   1                                                 DISCUSSION

                                   2           In formulating the RFC in this case, the ALJ rejected Plaintiff’s pain and symptom

                                   3   testimony as well as the physical restrictions opined by Plaintiff’s treating physician, Dr. Zhao. In

                                   4   rejecting the entirety of Plaintiff’s testimony, the ALJ used boilerplate language (language which

                                   5   appears in virtually every ALJ decision that has come before this court) to the effect that while

                                   6   Plaintiff’s medically determinable impairments could be reasonably expected to cause the alleged

                                   7   symptoms, “the claimant’s statements concerning the intensity, persistence and limiting effects of

                                   8   these symptoms are not entirely consistent with the medical evidence and other evidence of record

                                   9   for the reasons explained in this decision.” Id. at 21. In this regard, the ALJ incorrectly noted that

                                  10   Plaintiff was able to “easily” climb two flights of stairs, walk, swim, and otherwise exercise in a

                                  11   fashion that is inconsistent with the degree of limitations entailed in his testimony. Id. However, in

                                  12   support of this incorrect finding, the ALJ cited to a pre-operative “review of [bodily] systems”
Northern District of California
 United States District Court




                                  13   notation that described Plaintiff’s activities before the total replacement of his left knee. See id.

                                  14   (citing id. at 1387). Thus, the ALJ’s reliance on this outdated and out-of-context notation such as

                                  15   to reject the entirety of Plaintiff’s symptom testimony is unfair and unreasonable. The remainder

                                  16   of the ALJ’s explanations for rejecting Plaintiff’s testimony fares no better. For example, the ALJ

                                  17   rejected Plaintiff’s testimony about his back pain on grounds that Plaintiff has not sought “other

                                  18   treatment” for his spinal issues, “such as acupuncture.” Id. at 21.4 Beyond this, the ALJ seems to

                                  19   have simply gathered a series of out-of-context snippets from here and there in the record in order

                                  20   to serve as ad hoc justifications for his pre-judgment that Plaintiff’s testimony should be and will

                                  21   be rejected – such as relying on isolated notations that at some unidentified moment in the past,

                                  22   Plaintiff was observed as having a normal gait. Id. at 21-22. Defendant’s contentions in this court

                                  23   in defense of the ALJ’s errors are no more persuasive than the ALJ’s reasoning and warrant little,

                                  24   if any, discussion. See Def.’s Mot. (dkt. 17) at 12-16. In this regard, for example, Defendant notes

                                  25

                                  26
                                       4
                                         A clear demonstration of exactly how unfair was the evaluation of Plaintiff’s testimony in this case is the
                                       fact that immediately after the ALJ justified disbelieving Plaintiff’s description of his pain and its
                                  27   consequential limitations because he supposedly did not pursue acupuncture treatment, is the ALJ’s
                                       statement to the effect that: “[i]n February [of] 2016, the claimant reported some pain reduction[,] while at
                                  28   rest, due to the acupuncture and physical therapy; however, he also reported that his activity-related pain is
                                       still the same.” Id. at 22.
                                                                                             9
                                         Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 10 of 14




                                   1   that because Plaintiff received “conservative treatment for his back pain,” and because he did not

                                   2   require back surgery, “the ALJ reasonably found that Plaintiff’s lack of aggressive treatment

                                   3   undermined his allegations of disabling symptoms and limitations.” Id. at 13. This is nothing more

                                   4   than a dizzying exercise in flawed logic and, put a different way, Defendant’s argument merely

                                   5   boils down to the contention that Plaintiff’s condition could have been worse than it was, but

                                   6   because it wasn’t worse, then it cannot be as bad as made out by Plaintiff’s testimony.

                                   7           It should be noted that the ALJ in this case did not find that Plaintiff had engaged in any

                                   8   degree of malingering – as evidenced by the ALJ’s statement to the effect that “the claimant’s

                                   9   medically determinable impairments could reasonably be expected to cause the alleged

                                  10   symptoms.” Id. at 21. Thus, “[w]hen an Administrative Law Judge (ALJ) determines that a

                                  11   claimant for Social Security benefits is not malingering and has provided objective medical

                                  12   evidence of an underlying impairment which might reasonably produce the pain or other
Northern District of California
 United States District Court




                                  13   symptoms she alleges, the ALJ may reject the claimant’s testimony about the severity of those

                                  14   symptoms only by providing specific, clear, and convincing reasons for doing so.” Brown-Hunter

                                  15   v. Colvin, 806 F.3d 487, 488-89 (9th Cir. 2015). Furthermore, the Court of Appeals for the Ninth

                                  16   Circuit has “‘repeatedly asserted that the mere fact that a plaintiff has carried on certain daily

                                  17   activities . . . does not in any way detract from her credibility as to her overall disability.’” Orn v.

                                  18   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Halter, 260 F.3d 1044, 1050 (9th

                                  19   Cir. 2001)). In this context, “[t]he ALJ must make ‘specific findings relating to [the daily]

                                  20   activities’ and their transferability to a work setting to conclude that a claimant’s daily activities

                                  21   warrant an adverse credibility determination.” Id. (quoting Burch v. Barnhart, 400 F.3d 676, 681

                                  22   (9th Cir. 2005)).

                                  23           Here, the ALJ did not find malingering and, as discussed above in great detail, the record

                                  24   contains a dearth of objective medical evidence of underlying spinal and knee impairments that

                                  25   reasonably could be expected to produce Plaintiff’s pain and other symptoms. At the same time,

                                  26   the ALJ failed to make specific findings on Plaintiff’s daily activities and their alleged

                                  27   transferability to a work setting; and, the ALJ did not venture to explain how Plaintiff’s activities

                                  28   were inconsistent with his testimony that he suffers from near-constant pain and his need to avoid
                                                                                          10
                                         Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 11 of 14




                                   1   walking and standing, let alone lifting and carrying heavy objects, or the ALJ’s indefensible

                                   2   finding that Plaintiff could somehow climb ropes (an activity that would be difficult even for

                                   3   trained athletes in prime physical condition). Also, there is scant evidence, if any, that Plaintiff’s

                                   4   pain medications (or acupuncture treatments) could achieve any degree of pain control that would

                                   5   enable him to engage in sustained full-time work at a low level of absenteeism and a high level of

                                   6   on-task performance. Further, the ALJ also failed to consider the effects of narcotic pain

                                   7   medication on Plaintiff’s concentration and ability to focus. Accordingly, because the court finds

                                   8   that the ALJ failed to provide specific, clear, and convincing reasons for rejecting Plaintiff’s

                                   9   testimony, that testimony will now be credited as true as a matter of law; and (as discussed below),

                                  10   on remand, the court directs that the formulation of the RFC, as well as the inquiry at Step Four

                                  11   and Step Five be undertaken using a hypothetical that credits the entirety of Plaintiff’s testimony

                                  12   as to his pain and functional limitations as true.
Northern District of California
 United States District Court




                                  13          As to the medical opinion evidence, the ALJ rejected the opinion of Plaintiff’s treating

                                  14   physician, Dr. Zhao, while basing the RFC entirely on the opinion of non-examining state agency

                                  15   consultants, Drs. Capeda and Arnold. See AR at 24-25. In this regard, the ALJ merely noted that

                                  16   Dr. Zhao’s opinion was “inconsistent with the record as a whole . . . as well as being overly

                                  17   restrictive.” Id. The ALJ then added that Dr. Zhao’s opinion was “not supported by objective

                                  18   findings” and was “inconsistent with the claimant’s activities of daily living as well, which include

                                  19   being able to clean house (sic), drive a car for up to 30 miles, swim, and ride a bicycle outdoors.”

                                  20   Id. On the other hand, the ALJ gave the October 17, 2016 opinion of the non-examining state

                                  21   agency consultants, Drs. Capeda and Arnold, controlling weight. See id. at 24-25. Indeed, the RFC

                                  22   in this case was formed entirely based on the matching (non-examining) opinions of Drs. Capeda

                                  23   and Arnold which boiled down to the incorrect notion that there is basically nothing wrong with

                                  24   Plaintiff in that he was perceived as being able to spend several hours per day carrying around 50-

                                  25   pound weights, while being able to spend most of an 8-hour day carrying around a 25-pound

                                  26   weight, and that he was even capable of such remarkable feats of proto-gymnastic ability as

                                  27   climbing ropes. See id. at 25-26 (ALJ’s opinion); see also id. at 64-65 (Dr. Capeda’s opinion).

                                  28          Medical opinions are “distinguished by three types of physicians: (1) those who treat the
                                                                                            11
                                         Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 12 of 14




                                   1   claimant (treating physicians); (2) those who examine but do not treat the claimant (examining

                                   2   physicians); and (3) those who neither examine nor treat the claimant (nonexamining physicians).”

                                   3   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The medical opinion of a claimant’s treating

                                   4   provider is given “controlling weight” so long as it “is well-supported by medically acceptable

                                   5   clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

                                   6   evidence in [the claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2); see also Revels, 874 F.3d at

                                   7   654. In cases where a treating doctor’s opinion is not controlling, the opinion is weighted

                                   8   according to factors such as the nature and extent of the treatment relationship, as well as the

                                   9   consistency of the opinion with the record. 20 C.F.R. § 404.1527(c)(2)-(6); Revels, 874 F.3d at

                                  10   654.

                                  11          “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must

                                  12   state clear and convincing reasons that are supported by substantial evidence.” Ryan v. Comm’r of
Northern District of California
 United States District Court




                                  13   Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (alteration in original) (quoting Bayliss v. Barnhart,

                                  14   427 F.3d 1211, 1216 (9th Cir. 2005)). “If a treating or examining doctor’s opinion is contradicted

                                  15   by another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

                                  16   reasons that are supported by substantial evidence.” Id. (quoting Bayliss, 427 F.3d at 1216); see

                                  17   also Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (“[The] reasons for rejecting a treating

                                  18   doctor’s credible opinion on disability are comparable to those required for rejecting a treating

                                  19   doctor’s medical opinion.”). “The ALJ can meet this burden by setting out a detailed and thorough

                                  20   summary of the facts and conflicting clinical evidence, stating his [or her] interpretation thereof,

                                  21   and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v.

                                  22   Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)). Further, “[t]he opinion of a nonexamining physician

                                  23   cannot by itself constitute substantial evidence that justifies the rejection of the opinion of either

                                  24   an examining physician or a treating physician.” Lester, 81 F.3d at 831; see also Revels, 874 F.3d

                                  25   at 654-55; Widmark v. Barnhart, 454 F.3d 1063, 1066-67 n.2 (9th Cir. 2006); Morgan v. Comm’r,

                                  26   169 F.3d 595, 602 (9th Cir. 1999); see also Erickson v. Shalala, 9 F.3d 813, 818 n.7 (9th Cir.

                                  27   1993). In situations where a Plaintiff’s condition progressively deteriorates, the most recent

                                  28   medical report is the most probative. See Young v. Heckler, 803 F.2d 963, 968 (9th Cir. 1986).
                                                                                          12
                                            Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 13 of 14




                                   1           As stated above, the ALJ in this case engaged in a great deal of temporal conflation

                                   2   regarding the activities on which he relied to reject Plaintiff’s testimony and the restrictions

                                   3   ordered by his treating physician. This is manifest in the reliance upon a notation that indicated

                                   4   that Plaintiff had, at some point in the past, attempted to exercise by swimming (albeit with great

                                   5   pain) or that he had attempted other exercises, such as climbing stairs, as noted on a pre-operative

                                   6   form before his second total knee replacement. In this case, the ALJ ignored the great weight of

                                   7   the objective medical evidence, as well as ignoring the considered opinion of Plaintiff’s treating

                                   8   physician, such as to give controlling weight to arbitrarily-formed and unsupported opinions of

                                   9   two non-examining state agency consultants. As stated above, the opinion of non-examining

                                  10   consultants cannot, by themselves, constitute substantial evidence that justifies the rejection of a

                                  11   treating physician’s opinion – which is exactly what happened here. Accordingly, because the ALJ

                                  12   failed to provide specific and legitimate reasons, supported by substantial evidence, for rejecting
Northern District of California
 United States District Court




                                  13   Dr. Zhao’s opinions as to Plaintiff’s work-restrictions, Dr. Zhao’s opinions will now be credited as

                                  14   true as a matter of law.

                                  15                                             Scope of Remand

                                  16           The mandate on remand in this case will have a limited scope. On remand, the ALJ is

                                  17   directed to do nothing more than to reengage the sequential evaluation process, from the

                                  18   formulation of the RFC forward, while giving controlling weight to Plaintiff’s testimony and the

                                  19   opinions of Dr. Zhao as described and discussed herein. Thus, the ALJ is directed to formulate the

                                  20   RFC on the exclusive basis of Plaintiff’s testimony and Dr. Zhao’s opinions because that evidence

                                  21   has now been credited as true and will now be the law of the case. See Stacy v. Colvin, 825 F.3d

                                  22   563, 566 (9th Cir. 2016) (“the law of the case doctrine and the rule of mandate apply to social

                                  23   security administrative remands from federal court in the same way they would apply to any other

                                  24   case.); see also Benecke, 379 F.3d at 595 (“Allowing the Commissioner to decide the[se] issue[s]

                                  25   again would create an unfair ‘heads we win; tails, let’s play again’ system of disability benefits

                                  26   adjudication.”).

                                  27   //

                                  28   //
                                                                                         13
                                         Case 1:19-cv-04350-RMI Document 19 Filed 03/11/21 Page 14 of 14




                                   1                                            CONCLUSION

                                   2          Thus, for the reasons stated above, Plaintiff’s Motion for Summary Judgment (dkt. 15) is

                                   3   GRANTED, and Defendant’s Cross-Motion (dkt. 17) is DENIED. The case REMANDED

                                   4   pursuant to the instructions provided herein.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 11, 2021

                                   7

                                   8
                                                                                                 ROBERT M. ILLMAN
                                   9                                                             United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       14
